Name: Commission Regulation (EC) No 1630/94 of 5 July 1994 on the opening of a standing invitation to tender for the resale on the internal market of 200 000 tonnes of bread-making wheat held by the French intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 7. 94 Official Journal of the European Communities No L 171 /19 COMMISSION REGULATION (EC) No 1630/94 of 5 July 1994 on the opening of a standing invitation to tender for the resale on the internal market of 200 000 tonnes of bread-making wheat held by the French intervention agency a standing invitation to tender for the resale on the internal market of 200 000 tonnes of bread-making wheat held by it Article 2 1 . The deadline for the submission of tenders for the first partial invitation to tender shall be 12 July 1994. 2. The deadline for the submission of tenders for the final partial invitation to tender shall be 30 August 1994. 3 . The tenders shall be deposited with the French intervention agency : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedures and conditions governing the offer for sale of cereals held by intervention agencies ; Whereas, in the present market situation, a standing invi ­ tation to tender should be opened for the resale on the internal market of 200 000 tonnes of bread-making wheat held by the French intervention agency ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Office national interprofessionnel des cereales, 21 , avenue Bosquet, F-75341 Paris Cedex 07 (telex : 20 04 90F/OFIDM 20 36 62F ; telecopieur : 47 05 61 32). Article 3 The French intervention agency shall notify the Commis ­ sion, by no later than the Tuesday of the week following the expiry of the deadline for the submission of tenders, of the quantity and the average prices of the different lots sold. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall, pursuant to the terms specified in Regulation (EEC) No 2131 /93, initiate This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. (3) OJ No L 191 , 31 . 7. 1993, p. 76. (4) OJ No L 21 , 26. 1 . 1994, p. 1 .